DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	In the response to this office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.

Drawings

2.	The drawings were received on June 13, 2022.  These drawings are accepted. 

3.	The Amendment filed June 13, 2022 has been entered.  Claims 1, 4, 5, 7, 12, 17, and 18 have been amended.  Claims 1-18 are presently pending in the application.  Applicant’s amendment has overcome the objection and the 112(b) rejection previously set forth in the Non-Final Office Action mailed 03/17/2022.

Claim Rejections - 35 USC § 103

4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 1-4, and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ribeiro et al.  "Geometrically Constrained Room Modeling With Compact Microphone Arrays", IEEE Transactions On Audio, Speech And Language Processing, IEEE, US, vol. 20, no. 5 July 2012 pages 1449-1460 (hereinafter, “Ribeiro”, Cited by Applicant) in view of Lou et al. U.S. Patent Application Publication 20150189431 (hereinafter, “Lou”).

	Regarding claim 1, Ribeiro teaches a method for estimating an acoustic influence of walls of a room (we find that almost every room has four walls, a ceiling and a floor; the floor is leveled and the ceiling is parallel to the floor; walls are vertical,
straight, and extend from floor to ceiling and from adjoining wall to adjoining wall, page 1450, right column, third paragraph, see Ribeiro), using a system (1)( Fig. 1 illustrates the concept when using the proposed room model, page 1451, left column, first paragraph, see Ribeiro) including: 
		a loudspeaker (2) including at least one acoustic driver (we consider a uniform circular microphone array with a speaker rigidly mounted in its center, emitting known signal, Fig. 1, page 1450, right column, fifth paragraph, see Ribeiro), and 
		a compact microphone array (3) including a set of microphones (4) arranged in a known geometry (i.e., in circle, see circular microphone array in Fig. 1, see Ribeiro) around the loudspeaker (we consider a uniform circular microphone array with a speaker rigidly mounted in its center, Fig. 1, page 1450, right column, fifth paragraph, see Ribeiro), the method comprising: 
			emitting a known excitation sound signal (actively probe the room by emitting a known signal (in our case, a sine sweep) from a source at a known location, page 1450, right column, fifth paragraph, see Ribeiro),  
			receiving a set of measurement signals (u-m (n) is measurement and background noise, page 1452, left column, under A. Signal Model section, see Ribeiro) the each measurement signal being received by one microphone in the microphone array and the each measurement signal including a direct path component (see signal directs at microphone, Fig. 1) and a set of echoes (residual reflections and diffuse reverberation, page 1452, left column, under B. Impulse Response Decomposition section, see Ribeiro), said echoes caused by reflections by said walls (see signals reflected from walls in Fig. 1; see also Fig. 4 in page 1455, see Ribeiro), 
			defining a linear system of equations y = øh, (see ym (n) equation 2, page 1452, left column; and see |hroom- -  Ha|  in equation 8, page 1453, left column, see Ribeiro),
			wherein y is the set of measurement signals (e.g., observations, ym (n) equation 2, page 1452, left column; see hroom, given an impulse response, page 1452, right column, last paragraph; hm (n)  is the room impulse response. Given a persistently exciting signal and an acceptable signal to noise ratio, one can estimate the room impulse responses (RIRs) from the observations ym (n), which related to the estimated room impulse responses hm (n), see page 1452, left column, under A. Signal Model section, see Ribeiro), ø is a signal model of the system (see H in equations 7, 8; see also page 1452 last-two paragraphs to the end of B. Impulse Response Decomposition section in left column of page 1453, see Ribeiro), and h is a vector (see a in equations 7, 8; page 1453, left column, see Ribeiro), each element of h representing a candidate location of an image source with a value representing a gain of said image source (We only consider WIRs corresponding to the largest coefficients in a, since most of the faint coefficients correspond to high-order reflections or to clutter, see page 1453, left column, last paragraph of B. Impulse Response Decomposition section see Ribeiro), 
			identifying non-zero values of h by using least square estimation to minimize |y - øh|, wherein the least-squares estimation is l1-regularized in order to restrict the number of non-zero values of h (see l1-regularized least-squares minimization, and equation 8, page 1453, left column, see Ribeiro), and 
			estimating the acoustic influence based on image sources corresponding to said identified non-zero values of h (page 1453, left column, under B. Impulse Response Decomposition section:  “identify which of the large coefficients correspond to actual wall reflections and to extract the room geometry”, see Ribeiro), 
			characterized in that said signal model includes a convolution of:
				 
				a multichannel filter (M) representing the relative delays of the microphones in the microphone array, said relative delays determined based on a known geometry of the microphone array (“obtaining synthetically and/or experimentally for the array of interest a collection of WIRs. In other words, single wall impulse response" (SWIR) providing measurement and the resulting model will be specific to the actual setup used in the measurement of a reflection involves both loudspeaker (transmission), wall (reflection) and microphones (reception), see last two paragraphs on right column of page 1452, see Ribeiro), and 
				a directivity model of the at least one acoustic driver in the form of an anechoic far-field impulse response (The distance must be sufficiently large with respect to the array size, so that the far-field approximation is valid, see direct path in Fig. 4, see page 1454, right column last paragraph to page 1455 left column first paragraph; see also direct path in equation (3) page 1452, left column, under B. Impulse Response Decomposition section, see Ribeiro) as a function of transmit angle ("WIRs were collected experimentally in an anechoic chamber... integrated loudspeaker was used to generate 1-s sine sweeps, from which impulse responses were estimated for every 15° in azimuth and 10° in elevation, for a total of 240 DOAs" (see page 1455, left, column, third paragraph); see also "WIRs may be determined analytically to good tolerance, given the loudspeakers transfer function and the gains for all microphones and associated conditioning circuits.” (see paragraph bridging pages 1454-1455, see Ribeiro)).
	Ribeiro further teaches the direct path from the loudspeaker to the microphone has been removed, discrete time model including discrete exciting signal s(n)  (see page 1452, left column, under A. Signal Model section, see Ribeiro).  However, Ribeiro does not explicitly disclose to include a convolution of the knows excitation signal (x).
	Lou teaches method and device for reducing voice reverberation based on double microphones (see Title) in which referring to FIG. 1, on the transfer function from an excitation signal to a mic input signal, the maximum peak value corresponds to a direct sound. Generally, a point having a distance from the maximum peak is regarded as a boundary point between early reflection and late reflection, the portion from the maximum peak to the boundary point corresponds to early reverberation, and the portion after the boundary point corresponds to late reverberation (par [0044], see Lou). If the excitation signal is recorded as s(t), the mic input signal is recorded as x(t), the transfer function from the excitation signal to the mic input signal is recorded as tf(t), the transfer function corresponding to the direct sound and early reverberation portion is recorded as tfd(t), and the transfer function corresponding to the late reverberation portion is recorded as tfr(t) the mic input signal can be expressed as a convolution of the excitation signal and the transfer function, i.e., x(t)=s(t)*tf(t), the direct sound and early reverberation component of the mic input signal can be expressed as xd(t)=s(t)*tfd(t), (par [0045], see Lou).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the method and device for reducing voice reverberation based on double microphones taught by Lou with the method of Ribeiro such that to obtain to include a convolution of the excitation signal (x)  as claimed for purpose of improving the voice quality, as suggested by Lou in Abstract.
 
	Regarding claim 2, Ribeiro in view of Lou teaches the method according to claim 1.  Ribeiro in view of Lou, as modified, teaches wherein said directivity model v(n, p) is acquired by measuring a set of far-field impulse responses (far-field approximation, WIRs may be determined, see page 1455, left column, first paragraph, see Ribeiro) of the loudspeaker in an anechoic environment at a set of angular positions (WIRs were collected experimentally in an anechoic chamber, using a large 1-in-thick acrylic barrier as a wall simulator. The array was attached to a custom built mount, which was fit to a tripod capable of swiveling in azimuth and elevation. The integrated loudspeaker was used to generate 1-s sine sweeps, from which impulse responses were estimated for every 15 in azimuth and 10 in elevation, for a total of 240 DOAs, see page 1455, left column, third paragraph, see Ribeiro). 
 
	Regarding claim 3, Ribeiro in view of Lou teaches the method according to claim 2.  Ribeiro in view of Lou, as modified, teaches wherein said angular positions are uniformly distributed (The integrated loudspeaker was used to generate 1-s sine sweeps, from which impulse responses were estimated for every 15 in azimuth
and 10 in elevation, for a total of 240 DOAs, see page 1455, left column, third paragraph, see Ribeiro).
 
	Regarding claim 4, Ribeiro in view of Lou teaches the method according to claim 2.  Ribeiro in view of Lou, as modified, teaches wherein said set of far-field impulse responses (far-field approximation, WIRs may be determined WIRs may be determined analytically to good tolerance, given the loudspeaker’s transfer function  and the gains for all microphones and associated conditioning circuits., see page 1455, left column, first paragraph, see Ribeiro) includes NP angular positions in said plane (WIRs were collected experimentally in an anechoic chamber, using a large 1-in-thick acrylic barrier as a wall simulator. The array was attached to a custom built mount, which was fit to a tripod capable of swiveling in azimuth and elevation. The integrated loudspeaker was used to generate 1-s sine sweeps, from which impulse responses were estimated for every 15 in azimuth and 10 in elevation, for a total of 240 DOAs, see page 1455, left column, third paragraph, see Ribeiro). 

	Regarding claim 7, Ribeiro in view of Lou teaches the method according to claim 1.  Ribeiro in view of Lou, as modified, teaches further comprising eliminating a direct path contribution from each measurement signal, said direct path contribution being based on a known geometrical relationship between the loudspeaker and the respective microphone (the direct path from the loudspeaker to the microphone has been removed, see page 1452, left column, under A. Signal Model section, see Ribeiro) and representing the excitation signal received by each microphone without reflection from the walls (a wall impulse response (WIR), see page 1452, left column, under A. Signal Model section to first paragraph of B. Impulse Response Decomposition section, see Ribeiro).
 
	Regarding claim 8, Ribeiro in view of Lou teaches the method according to claim 1.  Ribeiro in view of Lou, as modified, teaches wherein the microphone array is symmetrical around the loudspeaker (For the purposes of this discussion, we consider a uniform circular microphone array with a speaker rigidly mounted in its center. Nevertheless, any sufficiently diverse geometry suffices. We only assume that the array is small and has a known geometry, allowing us to use a computationally efficient plane-wave propagation model, see Fig. 1, Refection model, page 1450, next-to-last paragraph to page 1451, first paragraph, see Ribeiro).
 
	Regarding claim 9, Ribeiro in view of Lou teaches the method according to claim 1.  Ribeiro in view of Lou, as modified, teaches wherein the loudspeaker and the microphone array are arranged in a single plane, substantially perpendicular to the vertical walls of the room (see the plane of the loudspeaker and the microphone array intercepting the vertical wall in Fig. 1.  For the purposes of this discussion, we consider a uniform circular microphone array with a speaker rigidly mounted in its center. Nevertheless, any sufficiently diverse geometry suffices. We only assume that the array is small and has a known geometry, allowing us to use a computationally efficient plane-wave propagation model; the circular device in the room detects the reflections from the walls, indicated by the black segments in each of the four walls;  see Fig. 1, Refection model, page 1450, next-to-last paragraph to page 1451, first paragraph, see Ribeiro).
 
	Regarding claim 10, Ribeiro in view of Lou teaches the method according to claim 9.  Ribeiro in view of Lou, as modified, teaches wherein the microphone array is a uniform circular array (For the purposes of this discussion, we consider a uniform circular microphone array with a speaker rigidly mounted in its center, see page 1450, next-to-last paragraph, see Ribeiro).

7.	Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Ribeiro et al.  "Geometrically Constrained Room Modeling With Compact Microphone Arrays", IEEE Transactions On Audio, Speech And Language Processing, IEEE, US, vol. 20, no. 5 July 2012 pages 1449-1460 (hereinafter, “Ribeiro”, Cited by Applicant) in view of Lou et al. U.S. Patent Application Publication 20150189431 (hereinafter, “Lou”), and further in view of Holmi et al. U.S. Patent Application Publication 20070116298 (hereinafter, “Holmi).
	
	Regarding claim 5, Ribeiro in view of Lou teaches the method according to claim 2. However Ribeiro in view of Lou does not explicitly disclose wherein the loudspeaker has more than one acoustic driver, and wherein said directivity model is acquired by activating all acoustic drivers simultaneously.
	Holmi teaches vehicle directional electroacoustical transducing (see Title) in which a vehicle includes a passenger location and a microphone for detecting acoustic energy (par [0023], see Holmi); in all of the figures, directional loudspeakers are shown as having two cone-type acoustic drivers (par [0037], see also Fig. 2C, par [0044], see Holmi). In the audio system of FIG. 2C loudspeaker 24 of FIG. 2C radiates more acoustic energy of one channel in a first direction than in a second direction, and simultaneously radiates more acoustic energy of a second channel in a third direction than in a fourth direction. In some implementations, the second direction is the same as the third direction or the first direction is the same as the fourth direction, or both. In other words, a single loudspeaker radiates two different audio signals in two different radiation patterns simultaneously (see Fig. 2C, par [0044], see Holmi).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the vehicle directional electroacoustical transducing taught by Holmi with the method of Ribeiro in view of Lou such that to obtain wherein the loudspeaker has more than one acoustic driver, and wherein said directivity model is acquired by activating all acoustic drivers simultaneously as claimed in order to obtain improved performance over conventional vehicle audio systems, as suggested by Holmi in paragraph [0057].
	
	Regarding claim 6, Ribeiro in view of Lou teaches the method according to claim 2. However Ribeiro in view of Lou does not explicitly disclose wherein the loudspeaker has more than one acoustic driver, and wherein said directivity model includes several submodels, each acquired by activating one acoustic driver at a time.
	Holmi teaches vehicle directional electroacoustical transducing (see Title) in which a vehicle includes a passenger location and a microphone for detecting acoustic energy (par [0023], see Holmi); in all of the figures, directional loudspeakers are shown e.g., submodels as having two cone-type acoustic drivers (par [0037], see also Fig. 2C, par [0044], see Holmi). Referring to FIG. 2D, the acoustic image can be further improved by the use of delays, that is, delaying an audio signal applied to a first directional loudspeaker relative to the audio signal applied to a second loudspeaker, which may be a directional loudspeaker, so that the first directional loudspeaker radiates the audio signal after the second loudspeaker. For example, the audio system may have a delay 29L to delay the L signal to mid-vehicle directional loudspeaker 24 relative to the L signal to front directional loudspeaker 30 (see loudspeaker 24, Fig. 2D, par [0046], see Holmi). Similarly, the audio system may have a delay 29LS to delay the LS signal to mid-vehicle directional loudspeaker 24 relative to the LS signal to rear directional loudspeaker 26 so that the precedence effect supplements the magnitude cue in causing the occupant of rear passenger position 22 to perceive the source of the LS radiation as being rear directional loudspeaker 26. The amount of delay can be set such that the first arrival of LS radiation at front listening passenger position 20 is from rear directional loudspeaker 26. This increases the sense of spaciousness for the occupant of front passenger position 20 (see loudspeaker 24, Fig. 2D, par [0047], see Holmi).  In other words, each driver of loudspeaker 24, Fig. 2D activating at different time.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the vehicle directional electroacoustical transducing taught by Holmi with the method of Ribeiro in view of Lou such that to obtain wherein the loudspeaker has more than one acoustic driver, and wherein said directivity model includes several submodels, each acquired by activating one acoustic driver at a time as claimed in order to obtain improved performance over conventional vehicle audio systems, as suggested by Holmi in paragraph [0057]

8.	Claims 11, and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ribeiro et al.  "Geometrically Constrained Room Modeling With Compact Microphone Arrays", IEEE Transactions On Audio, Speech And Language Processing, IEEE, US, vol. 20, no. 5 July 2012 pages 1449-1460 (hereinafter, “Ribeiro”, Cited by Applicant) in view of Lou et al. U.S. Patent Application Publication 20150189431 (hereinafter, “Lou”), and further in view of Kordon et al. U.S. Patent Application Publication 20170070840 (hereinafter, “Kordon”).
 
	Regarding claim 11, Ribeiro in view of Lou teaches the method according to claim 8.  Ribeiro in view of Lou, as modified, teaches wherein the microphone array is a uniform circular array (For the purposes of this discussion, we consider a uniform circular microphone array with a speaker rigidly mounted in its center, see page 1450, next-to-last paragraph, see Ribeiro).
	However Ribeiro in view of Lou does not explicitly disclose to include a uniform circular array being a uniform spherical array.
	Kordon teaches method and apparatus for processing signals of a spherical microphone array on a rigid sphere used for generating an ambisonics representation of the sound field (see Title) in which If it is assumed that the spherical microphone array has nearly uniformly distributed capsules on the surface of a sphere so that wc =1 Ɐc and that the number of capsules is greater than O (par [0051], see Kordon).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the method and apparatus for processing signals of a spherical microphone array on a rigid sphere used for generating an ambisonics representation of the sound field taught by Kordon with the method of Ribeiro in view of Lou such that to obtain a uniform circular array being a uniform spherical array as claimed for purpose of reducing the audible noise at the reproduction of the Ambisonics representation, as suggested by Kordon in paragraph [0017].

	Regarding claim 15, Ribeiro in view of Lou in view of Kordon teaches the method according to claim 11.  Ribeiro in view of Lou in view of Kordon, as modified, teaches wherein the signal model is evaluated for candidate image source locations placed in a spherical grid (spherical coordinates, par [0039], see Kordon), said locations expressed in spherical coordinates including a radial coordinate and two angular coordinates (a spherical coordinate system is defined such that is the range, is the azimuth, is the elevation and (0, 0, 0), see page 1451, left column, last-two paragraphs, see Ribeiro; see also we call h(r,θ,ø)m (n) a wall impulse response (WIR) in first paragraph of A. Signal Model, page 1452, left column, see Ribeiro).

	Regarding claim 16, Ribeiro in view of Lou in view of Kordon teaches the method according to claim 15.  Ribeiro in view of Lou in view of Kordon, as modified, teaches wherein the dimensions of h represent radial and angular coordinates (i.e., r and θ in h(r,θ,ø),  we call h(r,θ,ø)m (n) a wall impulse response (WIR) in first paragraph of A. Signal Model, page 1452, left column, see Ribeiro).
 
9.	Claims 18 is rejected under 35 U.S.C. 103 as being unpatentable over Ribeiro et al.  "Geometrically Constrained Room Modeling With Compact Microphone Arrays", IEEE Transactions On Audio, Speech And Language Processing, IEEE, US, vol. 20, no. 5 July 2012 pages 1449-1460 (hereinafter, “Ribeiro”, Cited by Applicant) in view of Lou et al. U.S. Patent Application Publication 20150189431 (hereinafter, “Lou”), and further in view of Choueiri et al. U.S. Patent 9959883 (hereinafter, “Choueiri”).
	
	Regarding claim 18, Ribeiro in view of Lou teaches the method according to claim 1. Ribeiro in view of Lou, as modified, teaches actively probe the room by emitting a known signal (in our case, a sine sweep) from a source at a known location (page 1450, right column, fifth paragraph; linear sweep, page 1457, right column, fourth paragraph see Ribeiro).
	However Ribeiro in view of Lou does not explicitly disclose wherein a sine sweep being an exponential sine sweep.
	Choueiri teaches method and system for producing low-noise acoustical impulse responses at high sampling rate (see Title) in which an excitation signal generator for producing exponential sine sweep signals that are sent through an acoustical system (see Claim 6 of Choueiri, col. 6, lines 11-14, see Choueiri).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the method and system for producing low-noise acoustical impulse responses at high sampling rate taught by Choueiri with the method of Ribeiro in view of Lou such that to obtain wherein a sine sweep being an exponential sine sweep as claimed for purpose of improving signal-to-noise ratio and a much reduced pre-response, as suggested by Choueiri in Abstract.

Response to Arguments

10.	Applicant’s arguments, see page 9, with respect to Specification objection have been fully considered and are persuasive.

11.	Applicant's arguments with respect to claims 1-11, and 15-16 have been fully considered but they are not  persuasive.  
	Regarding Claim 18,  Claim 28 remains rejected.

12.	Applicant asserts on pages 11 last paragraph to page 13 third paragraph, regarding claim 1:
	This is, however, completely different from the far-field impulse response of claim 1, i.e., the response obtained by microphone(s) arranged in an anechoic chamber at a distance at which the far field assumptions can be assumed and thus without a wall, as also explicitly discussed on page 4, lines 29-31 of the application as filed. . . . .
	Therefore, When starting from Ribeiro, the problem, which the skilled person is set out to solve, is thus to provide a system with an improved robustness. Faced with this technical problem and starting from Ribeiro, there is no incentive to the skilled person to introduce the convolution of the excitation signal in the signal model, let alone to let the model include a convolution of a directivity model in the form of an anechoic far-field impulse response as a function of transmit angle. Correspondingly, when starting from Ribeiro alone or in combination with Lou, the skilled person would not arrive at the subject-matter of claim 1. . . . .
	Nonetheless, even if the skilled person should consider such an implementation, the skilled person still neither could nor would arrive at replacing the WIRs in Ribeiro by a directivity model in the form of an anechoic far-field impulse response as a function of transmit angle by modifying Ribeiro to change the excitation signal to a Dirac impulse. . . . .
	Furthermore, and even if the skilled person should consider introducing a convolution of the excitation signal in the method of Ribeiro, this would still not result in the subject-matter of claim 1, as Ribeiro again relies on WIRs and does not use nor mention the far field impulse responses of claim 1. 
	Lou fails to make up for the shortcomings of Ribeiro noted above.


	Examiner respectfully disagrees since although Ribeiro's model based on a wall in an anechoic chamber, as presented above in the Office action, Ribeiro in view of Lou also teaches a directivity model of the at least one acoustic driver in the form of an anechoic far-field impulse response (The distance must be sufficiently large with respect to the array size, so that the far-field approximation is valid, see direct path in Fig. 4, see page 1454, right column last paragraph to page 1455 left column first paragraph; see also direct path in equation (3) page 1452, left column, under B. Impulse Response Decomposition section, see Ribeiro, i.e., without wall) as a function of transmit angle ("WIRs were collected experimentally in an anechoic chamber... integrated loudspeaker was used to generate 1-s sine sweeps, from which impulse responses were estimated for every 15° in azimuth and 10° in elevation, for a total of 240 DOAs" (see page 1455, left, column, third paragraph); see also "WIRs may be determined analytically to good tolerance, given the loudspeakers transfer function and the gains for all microphones and associated conditioning circuits.” (see paragraph bridging pages 1454-1455, see Ribeiro)).  In addition, there is no specific recitation in Ribeiro nor in Lou that says that the skilled person could not using Dirac impulse. 
	 
Allowable Subject Matter

13. 	Claims 12-14, and 17 are allowable. 

	Regarding Claim 12, this claim has been rewritten in independent form including all of the limitations of the base claim and any intervening claims and is therefore allowable. 

	Claims 13-14 are allowable by virtue of their dependency on claim 12.

	Regarding Claim 17, this claim has been rewritten in independent form including all of the limitations of the base claim and any intervening claims and is therefore allowable.

Conclusion

8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CON P TRAN whose telephone number is (571)272-7532. The examiner can normally be reached on M-F (08:30 AM- 05:00 PM) ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVIAN C. CHIN, can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.





/C.P.T/Examiner, Art Unit 2654   

/VIVIAN C CHIN/Supervisory Patent Examiner, Art Unit 2654